Black, J.- —
Counsel for appellant, without mentioning any specific action of the court below, and without referring to any particular part of the record, have apparently directed their argument to the question as to the sufficiency of the evidence to sustain the court’s finding. Upon an examination of the bill of exceptions by which it was sought to bring the evidence into the record, we find a statement therein as follows: “Plaintiff introduces in evidence letter from Crescent City Council No. 14, to Frank J. Daub, dated 10th month, 4th day, 1893.” Upon careful examination we do not find this letter in the bill. It affirmatively appears that evidence was introduced which the record does not contain. In such case we cannot disturb the conclusion reached by the trial court upon the evidence. Lawrenceburgh, etc., Co. v. Hinke, 119 Ind. 47; Collins v. Collins, 100 Ind. 266; Thames Loan and Trust Co. v. Beville, 100 Ind. 309; VanVorhis v. Shannon, 93 Ind. 97; Boos v. Morgan, 146 Ind. 111.
The judgment is affirmed.